



COURT OF APPEAL FOR ONTARIO

CITATION: The Toronto Party v. Toronto (City), 2013
    ONCA 327

DATE: 20130521

DOCKET: C54125

LaForme and Watt JJ.A. and Lederman J. (
ad
    hoc
)

BETWEEN

Toronto Party for a Better City

Plaintiff (Appellant)

and

The City of Toronto, Brian
    Ashton, Shelley Carroll, Raymond Cho, Glenn De Baeremaeker, Paula Fletcher,
    Adam Giambrone, Mark Grimes, Cliff Jenkins, Gloria Lindsay Luby, Pam McConnell,
    Joe Mihevc, Ron Moeser, Howard Moscoe, Cesar Palacio, Joe Pantalone, John
    Parker, Gord Perks, Anthony Perruzza, Karen Stintz, Adam Vaughan, Michael
    Walker, Adrian Heaps
Defendants (Respondents)
Murray N. Maltz, for the appellant
Alan Lenczner, Q.C., for the respondents
Heard:  December 11, 2012
On appeal from the judgment of Justice Glenn Hainey of
    the Superior Court of Justice, dated July 5, 2011.
Watt J.A.:
[1]

This case involves an attempt to hold members of a city council who
    voted in favour of a by-law later declared
ultra vires
jointly and
    severally liable for payments made by the city under the by-law.  For reasons
    that I will develop, the attempt fails.
THE BACKGROUND FACTS
[2]

The facts that are relevant to determine the issues raised by the
    application are largely uncontested and fall within narrow compass.
Principals
[3]

The Toronto Party for a Better City (The Toronto Party or the appellant)
    is a not-for-profit corporation composed of individual residents of the City of
    Toronto. Its mandate is to bring good government, fiscal responsibility, and
    accountability for taxpayers money to the City.
[4]

The individually named respondents are councillors, past and present,
    who voted in favour of the motions resulting in the passage of the by-law
    declared
ultra vires
. Adrian Heaps (Heaps) and Giorgio Mammoliti
    (Mammoliti) are the councillors whose expenses incurred in responding to
    requests for compliance audits of their 2006 election expenses were paid by the
    City under the by-law.
The Legal Opinions of the City
    Solicitor
[5]

In 2007, the Executive Committee of Toronto City Council asked the City
    Solicitor for her opinion about the legality of establishing a grant program in
    which councillors could apply for grants to cover approved extraordinary legal
    and audit expenses incurred during the election campaign and subject to
    requests for compliance audits.
[6]

In November 2007, the City Solicitor expressed the opinion that although
    s. 83 of the
City of Toronto Act
,
2006
, S.O., [
COTA
]
    c.11 was sufficiently expansive to encompass the contemplated financial
    assistance, the courts have held that the power to make grants must be
    exercised in a manner reasonably connected to the permissible objectives of the
    municipality. The City Solicitor concluded that the grant-making power did not
    permit council to make a grant to assist candidates with their costs in
    relation to the compliance audit process.
[7]

About six months later, the City Solicitor provided a further opinion to
    the Executive Committee. She advised the members that the courts have held that
    council lacks the authority to reimburse a councillor for legal costs received
    for activity outside of his or her office, such as activity relating to the
    individuals candidacy for the municipal council.
[8]

The City Solicitor was asked next to review the reasonableness of legal
    fees that had been submitted for reimbursement for expenses incurred in the
    compliance audit process. Despite the narrow scope of her task, the City Solicitor
    expanded on the views she had previously expressed about the absence of
    authority to reimburse councillors for expenses incurred in responding to
    requests for compliance audits.  She explained:
The courts have held that conduct as a candidate predates the
    term of office and is not encompassed by the performance of the office of
    councillor. They have also held that a municipal council lacks authority to
    reimburse a member of council for legal expenses incurred in relation to
    activities such as responding to a compliance audit application or dealing with
    any other election-related matter as these are outside of the office of
    councillor.  Should council choose to reimburse the councillor, its actions
    could be subject to legal challenge on the basis of
lack
    of jurisdiction and
would
be vulnerable. If a court found the reimbursement to be
    illegal, it could order repayment by the councillor. If this order was not made
    specifically but the grant was found to be illegal it would be incumbent upon
    the City to seek reimbursement of grant
.  (Emphasis added.)
[9]

In a fourth report provided to all members of Council about three days
    before it was set to vote on the proposed by-law, the City Solicitor reiterated
    the opinion she had previously expressed that Council had no authority to
    reimburse councillors for legal expenses incurred resisting an application for
    a compliance audit of their expenses as candidates for election.
Passage of the By-Law
[10]

On
    September 25, 2008, Council approved By-law 1043-2008 that authorized payments
    to two councillors, Mammoliti and Heaps, to reimburse them for legal and audit
    expenses incurred as a result of their response to applications for compliance
    audits of their election campaign expenses. The named respondents voted in
    favour of the motion.
The Declaration of
Ultra Vires
[11]

On
    July 19, 2010, on an application for judicial review brought by another
    councillor, the Divisional Court declared By-law 1043-2008
ultra vires
City Council to the extent that it authorized repayment of legal and other
    expenses of councillors responding to a request for a compliance audit in
    connection with their expenses in the election campaign preceding their
    election.
[12]

Council
    decided to seek leave to appeal to this court from the decision of the
    Divisional Court.
The New By-law
[13]

On
    August 25, 2010, while the motion for leave to appeal the decision of the
    Divisional Court was outstanding, City Council enacted By-law 1080-2010 to
    rectify By-law 1043-2008 that had been declared invalid by the Divisional Court
    one month earlier. The new by-law also authorized repayment of reasonable
    expenses incurred by councillors Mammoliti and Heaps in responding to requests
    for compliance audits of their election expenses.
[14]

Prior
    to the passage of this by-law, City Council had received legal advice from
    outside counsel that a new by-law could not retroactively correct an earlier
    by-law declared
ultra vires
.
The Repeal of the New By-law
[15]

At
    their meeting on February 7 and 8, 2011, City Council repealed By-law 1080-2010
    and instructed the City Solicitor to seek recovery of about $140,000 paid to
    Mammoliti and Heaps under the former by-law. The debts were to be repaid on
    negotiated terms over two years.
The Recovery Efforts
[16]

About
    16 months later, an agreement was reached with Councillor Mammoliti to repay
    the amount he was reimbursed over a period of two years.  A tolling agreement
    was to be negotiated for repayment by Councillor Heaps.
The Application
[17]

The
    Toronto Party applied to the Superior Court of Justice for a declaration that
    the original by-law, By-law 1043-2008, was
ultra vires
City Council,
    but the application was adjourned pending determination of an application for
    judicial review of the same by-law seeking similar relief brought by another
    councillor.
[18]

After
    the decision of the Divisional Court on the judicial review application, the
    Toronto Party pursued its application to declare the individual respondents,
    the councillors who voted in favour of the
ultra vires
by-law, jointly
    and severally liable for the amounts paid out on the basis that they breached
    their fiduciary duty to the taxpayers of the City of Toronto.
The Decision of the Application Judge
[19]

The
    application judge found, as the respondents conceded, that a fiduciary
    relationship exists between councillors and taxpayers. However, the judge went
    on to state that to succeed on a claim of breach of fiduciary relationship, the
    beneficiary must demonstrate an improper motive or purpose, or at least a lack
    of good faith on the part of the fiduciary. In other words, the liability of
    the named respondents is not absolute as the applicant contended.
[20]

The
    application judge pointed out that, in all the authorities relied upon by the
    applicant in which elected officials were found to have breached their
    fiduciary duties, there was an element of conflict and/or misfeasance. On the
    record in this case, the application judge concluded, there was no evidence to
    support a conclusion that the respondent councillors preferred their personal
    interests over their duties to the taxpayers or otherwise breached their
    fiduciary duties.  The judge dismissed the application.
the grounds of appeal
[21]

The
    appellant raises three grounds of appeal.
[22]

First,
    the appellant says, the application judge erred in holding that to establish
    personal liability of a fiduciary for conduct that is
ultra vires
the
    authority of the fiduciary, a beneficiary must establish acts of malice or
    malfeasance. The appellant contends that the personal liability of the
    fiduciary is absolute, not subject to any requirement of bad faith, or
    excusable on the grounds of good faith.
[23]

Second,
    and in the alternative, if malice or misfeasance is required to establish a
    breach of a fiduciary relationship in this context, the application judge erred
    in failing to find malice despite his rejection of the only evidence offered to
    establish good faith.
[24]

Third,
    and in the further alternative, the application judge erred in failing to draw
    an adverse inference of bad faith from the failure of the City Solicitor, on
    the advice of counsel, to answer any questions that would provide evidence on
    the issue of the
fides
of the respondent councillors.
Ground #1: The Absolute Liability of Municipal Councillors
[25]

The
    first ground of appeal alleges that the application judge erred in the standard
    he applied to determine the personal liability of the respondents who voted in
    favour of the by-law. Specifically, the appellant contends that the
    councillors liability is absolute and requires no demonstration that their
    conduct was motivated by bad faith or some equivalent impropriety.
The Positions of the Parties
[26]

For
    the appellant, Mr. Maltz says that municipal councillors occupy a position that
    makes them fiduciaries in relation to the taxpayers of the city. As fiduciaries,
    like the directors and officers of a corporation, councillors are absolutely
    liable for acts that are
ultra vires
. In this case, the respondent
    councillors passed a by-law that exceeded their authority, in other words, was
ultra
    vires
. It follows, Mr. Maltz contends, that they are absolutely liable,
    jointly and severally, for their conduct. It is not incumbent on the appellant
    to establish bad faith, malice, or some similar kind of misfeasance, nor can
    good faith excuse what occurred.
[27]

Mr.
    Maltz adds that the absolute nature of the liability of individual councillors
    for
ultra vires
conduct is confirmed by s. 92(1)(c) of the
Legislation
    Act, 2006
, S.O. 2006, c. 21, Schedule F, which contains no exemption from
    the absolute liability standard it imposes.
[28]

For
    the respondents, Mr. Lenczner advances a contrary argument. He says that the
    personal liability of the respondents is not absolute. The appellants
    submissions on the standard by which the liability of corporate officers and
    directors for
ultra vires
conduct through contraventions of an enabling
    statute is established are misplaced in the present context. The fiduciary
    relationship that exists in the context of corporate officers and directors
    liability is not the equivalent, nor the functional equivalent, of that which
    exists here between municipal councillors and taxpayers.
[29]

Mr.
    Lenczner submits that in the case at bar, the respondents were mistaken about
    whether the by-law that they passed fell within the scope of their statutory
    authority. They thought it did. The Divisional Court held otherwise.  The
    respondents were mistaken; only in that sense was their conduct
ultra vires
.
    A finding of personal liability in the circumstances would require the
    appellant to establish that they acted in bad faith or with some other improper
    motive or influence. The appellant has failed to do so.
[30]

Mr.
    Lenczner adds that s. 92(1)(c) of the
Legislation Act, 2006
, a statute
    of general application, yields here to the specific provisions of s. 391(1) of
COTA
.
    And under s. 391(1) of
COTA
, proceedings may not be commenced against
    City Councillors for any act done in good faith in the performance or intended
    performance of any duty or authority specified by
COTA
. And so it
    follows, Mr. Lenczner concludes, that the enabling legislation makes it clear
    that personal liability is not absolute, but rather requires proof of bad faith
    or some similar tainting influence. The burden of proving bad faith, he
    submits, is on the appellant.
The Governing Principles
[31]

Several
    features of this case are uncontroversial.
[32]

The
    City of Toronto is a municipal corporation, a body corporate according to s.
    125(1) of
COTA
. As a creature of statute, the City has only the
    authority conferred upon it by the provincial legislature through its enabling
    statute. The powers of the City are exercised by City Council:
COTA
,
    s. 132(1).
[33]

Like
    the City, the authority of the councillors is defined and limited by
COTA
.
Among the powers assigned to the City under
    Part III of
COTA
, under the heading Economic Development, is the
    general power to make grants to any person for any purpose that Council
    considers to be in the interests of the City:
COTA
, s. 83(1).
[34]

Part
    VI of
COTA
deals with Practices and Procedures including
    remuneration and expenses of members of City Council. Under s. 222(2), a
    provision that applies despite any Act, the City may only pay the expenses of
    City Councillors if those expenses are
i.        incurred
    in their capacity as councillors; and
ii.       actually
    incurred or reasonably estimated.
[35]

Section
    222(2), on its face, does not issue a blank cheque to City Councillors. The
    provision authorizes reimbursement of expenses. But not any or all expenses. The
    provision does not include expenses incurred in councillors personal capacity:
Rawana v. Sarnia (City)
(1996), 30 O.R. (3d) 85 (Gen. Div.), at p. 89.
    Nor as electors:
Harding v. Fraser
(2006), 81 O.R. (3d) 708 (Sup.
    Ct.), at para. 34, affirmed, (2007), 33 MPLR (4
th
) 76 (Ont. C.A.),
    at paras. 4-5. Nor expenses incurred as candidates for the office of councillor:
Santa v. Thunder Bay (City)
(2003), 66 O.R. (3d) 434 (S.C.J.), at
    paras. 28-54, affirmed, (2004), 49 MPLR (3d) 290 (Ont. C.A).
[36]

The
    appellants claim asserts a breach of fiduciary relationship which, according
    to the appellant, imposes absolute liability on the respondents, jointly and
    severally, in their personal capacity.
[37]

The
    concept of fiduciary obligation has a venerable lineage rooted in the notion of
    breach of confidence, an original head of jurisdiction in Chancery:
Gué
rin
    v. The Queen
, [1984] 2 S.C.R. 335, at p. 383. Where by statute, agreement,
    or perhaps by unilateral undertaking, one party has an obligation to act for
    the benefit of another and that obligation carries with it a discretionary
    power, the party thus empowered becomes a fiduciary. Equity intervenes to
    supervise the relationship by holding the fiduciary to a strict standard of
    conduct:
Gué
rin
, at p. 384.
[38]

The
    standard categories of agent, trustee, partner, director, and the like do not
    establish and exhaust the nature of the fiduciary relationships. It is, after
    all, the nature of the relationship, not the specific category of actor
    involved that gives rise to the fiduciary duty. The categories of fiduciary are
    not closed:
Gué
rin
, at p. 384.
[39]

Fiduciary
    duties generally arise only in connection with obligations originating in a
    private law context. Public law duties, the performance of which commands the
    exercise of discretion, do not typically give rise to a fiduciary relationship:
Gué
rin
, at p. 384.
[40]

The
    obligation imposed on a fiduciary may vary in its specific substance depending
    on the relationship. Compendiously, the obligation has been described as the
    fiduciary duty of loyalty and often will include
i.

the avoidance of a conflict of duty and interest; and
ii.

a duty not to profit at the expense of the beneficiary.
Lac Minerals Ltd. v. International Corona
    Resources Ltd
., [1989] 2 S.C.R. 574, at p. 646.
[41]

A
    measure of disloyalty resides at the core of a breach of fiduciary duty. 
    Typically, those in breach of fiduciary duties are seen to have preferred their
    interests over those of the relationships beneficiary, or to have demonstrated
    some other element of disloyalty:
J.H. v. British Columbia
, [1988]
    B.C.J. No. 2926 (S.C.), at para. 36. It is also fair to say that not every
    legal claim arising out of a relationship with fiduciary incidents will give
    rise to a claim for breach of fiduciary duty:
Lac Minerals
,
at p. 647.
[42]

No
    principled reason supports or favours the creation of a presumption of a lack
    of good faith or other misfeasance in public office from the mere passage of a by-law
    that is later declared
ultra vires
by a court of competent
    jurisdiction. Any presumption is to the contrary, that is to say, that the vote
    was presumptively made in good faith and for a proper motive:
Region Plaza
    Inc. v. Hamilton-Wentworth (Regional Municipality)
(1990), 12 O.R. (3d)
    750 (H.C.J.), at p. 755. The presumption is rebuttable by the introduction of
    evidence to the contrary.
[43]

To
    establish the personal liability of individual members of a municipal council,
    the party who seeks to establish liability must prove the relevant conduct was
    done maliciously or in bad faith, thus amounting to a misfeasance in public
    office:
Region Plaza
,
at p. 755;
Kelleher (Village) v. Smith
, [1931] S.C.R. 672, at p. 681;
    and
Jones v. Swansea City Council
, [1990] 1 W.L.R. 54 (C.A.), at p.
    69.
[44]

Part
    VI of Schedule F of the
Legislation Act, 2006
, is of general
    application and applies to every provincial enactment unless a contrary
    intention appears:
Legislation Act, 2006
, s. 46. Section 92(1)(c) of
    the Act exempts members of a corporation from personal liability for acts if
    their conduct does not
contravene
their incorporating act.
[45]

On
    the other hand,
COTA
is an act of specific application. As its title
    suggests, it applies only to the City of Toronto, and among other things,
    delineates the authority of City Council. Section 391(1) of
COTA
bars
    proceedings against councillors for any act done
in good faith
in the
    actual or intended performance of any duty or authority under
COTA
or
    a by-law passed under it.
The Principles Applied
[46]

As
    I will explain, I would not give effect to this ground of appeal.
[47]

First,
    to the extent that the appellant seeks to establish the joint and several
    personal liability of municipal councillors by analogy to the basis upon which
    company directors may be held personally liable for
ultra vires
corporate acts, the analogy is misplaced.
[48]

The
    appellant invokes the decision of the Alberta Court of Appeal in
Angus

v. R. Angus Alberta Ltd
., 1988 ABCA 54, 50 D.L.R. (4
th
) 439 to
    support its claim of absolute liability. But
Angus
involved the
    misapplication of company funds by directors, conduct in breach of s. 48 of the
    governing
Securities Act
. The directors conduct was
ultra vires
because it was illegal, thus a breach of fiduciary duty, for which the
    directors were personally liable. The fiduciary duty of the directors was
    essentially that of a trustee. That said, the court allowed for relief from the
    consequences of a breach of fiduciary duty on the basis of honesty and good
    faith:
Angus
, at para. 52.
[49]

The
    decision in
Angus
has not been applied in the municipal law context,
    nor do the authorities support any equation of the fiduciary duty of company
    directors with the duty imposed on municipal councillors. See
Gook Country
    Estates Ltd. v. Quesnel (City)
, 2006 BCSC 1382, 26 MPLR (4th) 36 at para.
    95.
[50]

Second,
    the nature of the obligations imposed upon a fiduciary are variable, taking
    into account the nature of the fiduciarys duty. The fiduciary obligation of
    municipal councillors is a duty of loyalty towards the electorate that includes
    the avoidance of conflicts of duty and interest, and the duty not to profit at
    the expense of the beneficiary. The imposition of a bright line rule that imposes
    absolute liability on councillors who support passage of a by-law later
    declared
ultra vires
is inappropriate, as such conduct does not
    violate the nature of the fiduciary duty of councillors.
[51]

Third,
    persuasive authority holds that the personal liability of councillors is not
    absolute, but rather requires proof of malice:
Region Plaza
, at p.
    755.
[52]

Fourth,
    the imposition of absolute personal liability on councillors for the votes each
    casts in the performance of their duties seems at odds with s. 391(1) of
COTA
.
    That provision bars proceedings against City Councillors for any act done
in
    good faith
in the performance or intended performance of a duty or
    authority under [
COTA
]  or for any alleged neglect or default in
    the performance
in good faith
of the duty or authority.
COTA
,
    a specific constituent statute, takes precedence over s. 92(1)(c) of the
Legislation
    Act
, a statute of general application.
[53]

Finally,
    the by-law in this case exceeded the legislative competence of City Council and
    in that sense was declared
ultra vires
. Its enactment was not, as the directors
    conduct in
Angus
, in breach of the enabling statute.
Ground #2: Error in Failure to Find Malice
[54]

In
    the alternative to its principal ground of appeal, the appellant says that if
    personal liability requires proof of malice on the part of the respondents, the
    application judge erred in failing to find that malice had been established.
The Positions of the Parties
[55]

For
    the appellant, Mr. Maltz says that the application judge rejected the only
    evidence the respondents adduced to demonstrate good faith. At trial, the respondents
    sought to lead evidence proving that the by-law was passed to ensure that persons
    of lesser means were not discouraged from seeking election as councillors
    because of the prohibitive costs associated with it.  Once this evidence was
    rejected, the appellant says, an inference of bad faith, rooted in Councils
    failure to follow the unequivocal advice of the City Solicitor, remained. The
    respondents failed to rebut this inference and the application judge erred in
    failing to find malice in the circumstances.
[56]

Mr.
    Lenczners response begins from a different premise. He submits that it is presumed
    that the respondents voted in favour of the by-law in good faith and acted
    scrupulously in the discharge of their duty. In accordance with general
    principles, the onus of establishing malice on a balance of probabilities is on
    the party alleging it  the appellant, who also bears the evidentiary burden of
    adducing evidence to put the issue in play. The simple failure to follow the (not
    unequivocal) opinion of the City Solicitor fails to raise an inference, much
    less establish the malice required.
The Governing Principles
[57]

As
    a matter of general principle, a party who seeks to establish liability of
    another bears the evidentiary and persuasive burdens of proof. Discharge of the
    evidentiary burden puts the issue of liability in play before the trier of fact. 
    Satisfaction of the persuasive burden entitles the party to succeed on the
    issue of liability before the trier of fact.
[58]

The
    manner in which the party bearing the onus of proof discharges its burden in
    either sense varies and is left largely to that party. Sometimes, the party
    benefits from inferences that arise from proof of certain preliminary facts.  Where
    a beneficiary alleges a breach of fiduciary duty, the beneficiary need only
    establish
prima facie
inferences of fiduciary obligations and of their
    breach. The fiduciary concept then imposes a reverse onus that shifts the
    burden to the fiduciary to disprove the beneficiarys allegations: Rotman,
Fiduciary
    Law
(Thomson Carswell: Toronto, 2005), at p. 614. The fiduciary may
    discharge this burden by, among other things,

i.

establishing that no fiduciary obligation existed; or

ii.

accepting that a fiduciary obligation existed, but establishing that it
    was properly fulfilled or discharged.
Rotman, at p. 616.
[59]

It
    has been held, and indeed may be implicit in the provisions of s. 391(1) of
COTA
,
    that votes cast by municipal councillors are presumed to have been made in good
    faith and for a proper motive:
Region Plaza
, at p. 755;
Gook
    Country Estates Ltd.
at paras. 96-99.
The Principles Applied
[60]

I
    would not give effect to this ground of appeal.
[61]

The
    application judge found no evidence that the respondents, in voting in favour
    of the motion supporting the by-law, preferred their own interests to those of
    their constituents, the taxpayers of the City of Toronto. Absent palpable and
    overriding error this finding of fact is entitled to deference.
[62]

The
    appellant relies upon a series of inferences to establish malice or misfeasance
    by, and thus the personal liability of, the respondents.
[63]

The
    appellant says that it is self-evident that the respondent councillors, each a
    former candidate, put their own self-interest first since each might be the
    subject of a similar request for a compliance audit and would want his or her
    expenses paid. But the relevant by-law related only to specific claimants, not
    to the entire class of councillors. The inference the appellant seeks to draw
    from the foundational fact is not an inference, only impermissible speculation.
[64]

The
    appellant points next to the application judges rejection of the explanation
    advanced in the affidavit of Dr. Myer Siemiatycki, namely, that without the
    possibility of reimbursement, the possibility of exposure to significant legal
    and accounting fees deters candidates of integrity, but of modest means, from
    running for municipal office. In other words the rejection of good faith gives
    rise to an inference of bad faith. However, the result of the trier of facts rejection
    of an assertion of good faith is a lack of evidence of good faith, not positive
    proof of bad faith.
[65]

The
    appellant invites consideration of two further factors as proof of misfeasance.
    The respondents ignored the City Solicitors advice that courts have decided
    that municipal councils lack the authority to reimburse councillors for
    expenses incurred in responding to compliance audit requests or other
    election-related activities outside the office of councillor. Second, the
    respondents voted to approve a by-law that was declared
ultra vires
.
[66]

The
    councillors repeated failure to follow legal advice may not have been wise,
    but it does not, on its own, or together with the subsequent declaration of
    invalidity, give rise to an inference, much less amount to proof of
    misfeasance.
[67]

The
    appellant has failed to establish misfeasance. The application judge did not
    err in law in failing to find misfeasance established.
Ground #3: Failure to Draw Adverse Inferences
[68]

The
    final ground of appeal is similar to the second. It alleges that the application
    judge erred in law in failing to draw an adverse inference against the
    respondents because, on the instructions of counsel for the City, the City Solicitor
    refused to answer certain questions when cross-examined on her affidavit. The
    answers to the questions, according to the appellant, would shed light on
    whether there was malice or misfeasance on the part of the respondents.
[69]

The
    principles that govern determination of this issue have already been canvassed
    and do not warrant repetition. Brief reference to the positions advanced by the
    parties is a sufficient prelude to resolution of this issue.
The Positions of the Parties
[70]

For
    the appellant, Mr. Maltz contends that the City Solicitors response to the
    questions asked would have provided valuable evidence on the respondents
    rationale in passing the by-law. This information would have been particularly
    relevant, he says, where the by-laws passage was contrary to the repeated
    advice of the City Solicitor and, notwithstanding the declaration of
    invalidity, the same conduct was repeated by the enactment of a similar by-law contrary
    to the advice of outside counsel. In the circumstances, the appellant says, the
    application judge was wrong when he failed to draw an adverse inference that
    would have gone some way to establishing malice or misfeasance.
[71]

Mr.
    Lenczner submits that the directed refusals of the City Solicitor cannot
    support an inference of malice or misfeasance on the part of the respondents. 
    The opinions stated that the by-law
could
be vulnerable. The City
    Solicitors opinion about the respondents state of mind was irrelevant,
    especially since none of the respondents benefitted personally from the passage
    of the by-law.
The Principles Applied
[72]

I
    would not give effect to this ground of appeal.
[73]

The
    evidence sought from the City Solicitor could shed no meaningful light on the
    respondents individual or collective state of mind. It follows logically that
    the refusal to respond to a question, the answer to which had no probative
    value on the issue of the respondents state of mind, cannot support an adverse
    inference.
conclusion
[74]

For
    these reasons, I would dismiss the appeal.
[75]

The
    respondents are entitled to their costs, which the parties agree should be
    fixed at $5,000, inclusive of disbursements and all applicable taxes.
David
    Watt J.A.
I
    agree H. S. LaForme J.A.
Released: May 21, 2013 HSL                     I agree
    S. Lederman J. (ad hoc)